Sharpe, J.
I concur in the affirmance of the judgment in this case, but not for the reason stated by Mr. Justice V/iest. The defendant executed the deed conveying a life estate to Curtis in consideration of the payment to her of $900. If any part of this *25money be held liable for the payment of the judgment secured by Morey against Curtis, this deed must be set aside. The defendant cannot be required to pay and yet have her property subject to the life estate in Curtis. Any relief to which Morey may be found entitled must be secured through a proceeding in equity in which his rights and those of the defendant and Curtis may be adjudicated.
In my opinion we should not in this case determine whether the $900 paid by Curtis to the defendant for the conveyance by her to him of the life estate is exempt from the payment of Morey’s judgment. As stated by Mr. Justice Wiest, the trial judge, in the proceedings brought under section 13378 et seq., in a final order made by him, determined that “Jennie Davis had property belonging to and was indebted to John Curtis in funds not exempt from execution.” Section 13388 provides that this order “shall have the like validity and force as the decree of a court of equity.” An appeal may be taken therefrom to this court (§ 13389). We should not on this record determine the effect of this order.
It is the claim of Morey that the conveyance by Curtis to Elizabeth I. Clemens was made to secure the payment to him for any service he might render in the defense of Curtis on the criminal charge. This seems to have been admitted by Curtis, who testified, “That home was turned over for disbursements, that is what it was turned over for.” That such service was rendered, and its value, is established by the judgment secured by Morey against Curtis. Mr. Hoffman testified that he would have- paid Morey but for the dispute between him and Curtis as to the amount which should be paid. Whether the $900 turned over by Hoffman to Curtis, and paid by him to the defendant for the conveyance of the life estate, was part of a trust fund, of which Morey was á cestui que trust *26to the amount of his judgment, and may be followed by him and the trust impressed thereon in the hands of the defendant, is not before us for determination.
I am of the opinion that the judgment should be affirmed, but without prejudice to any proper proceeding which may be brought by Morey to determine his right to have his judgment paid out of this money.
Clark and Bird, JJ., concurred with Sharpe, J.